ACTION of trespass. At June Term the defendant pleaded not guilty. Ordered, That the same Jury which is appointed by this Court to view the land now in question between James Ringgold and Anthony Purs, (see the preceding ease,) do view the land in question between the plaintiff and defendants.
At October Term, 1666, the surveyor-general reports, that “ the order of Court by mutual consent, was not ful- “ filled, a July being found unnecessary, but was pro- “ ceeded, with the assistance of William Coursey, in laying “ out the bounds according to the intention of the first “ survey, as more fully appears by the cut and plot deli- “ vered to me.”
Some differences arising concerning the surveyor-general’s report, and all parties not agreeing thereto, the board ordered, That this cause be again respited to the next Provincial Court. And further ordered, That care be taken in the choosing twelve men of a Jury of the neighbourhood, who are hereby also “ ordered o go with “ and inform the surveyor-general or his deputy the na- “ tural bounds of each parcel of land mentioned in each “ patent, according to the former order granted, to be ful- “ filled in every respect with the lines mentioned in the “ said patents. The said plaintiff and defendant having “ liberty to choose twelve men a-piece, present them to the “ surveyor-general or his deputy, whereof he is to pick “ out of each an equal number for that appointed Jury, “ and to appoint his said deputy, or go with them himself, “ to the end that a true survey may be made and plots “ drawn fair, and a report given under the surveyor’s “ hand, and sent down to the next Provincial Court, to be “held the 11th December next, and that the sheriff give “ his attendance on the Jury after they come together and “ warned in by him.”
*11Afterwards, the plaintiff and defendant catne into Court and delivered in the names of such persons, who by each of them chosen according to the foregoing order, being nine a-piece, out of which the surveyor chose an equal number, for the said appointed Jury. The Court further ordered a venire facias to issue to the coroner of the County, to swear the said twelve persons after they were chosen out of the whole number.
At the next term, (Feb. 1666,) the plaintiff alleged that the Jury was chosen, and he was not present to make his exception or challenge, and further, that Philemon Lloyd, the foreman of the said Jury, was incapable of being a juryman, he being under age. Whei'eupon the plaintiff would not deliver or produce his patent for the surveyor or Jury to take a view thereof, according to the last order ®f the Court, which hath deterred the execution thereof. Wherefore the Court again ordered, that this cause be respited till next Provincial Court, and that a Jury be then impanelled and appointed to view all the papers, patents and records relating to the difference now in hand, and to return their verdict thereon, that a period may be put to all disputes and scruples made in the bounds or laying out of each parcel of land, according to the same that is set down and expressed in each patent.
At AjjrilTerm, 1667, a Jury was impanelled to go upon the merits of the whole cause; after which all patents and papers tending to either plot of land, (and all witnesses sworn or heard in Court,) were delivered to the Jury, who went forth to consider thereof. The Jury found a verdict for the plaintiff.